Matter of Morrisson (2022 NY Slip Op 01865)





Matter of Morrisson


2022 NY Slip Op 01865


Decided on March 17, 2022


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered:March 17, 2022

PM-56-22
[*1]In the Matter of Sarah Ann Morrisson, an Attorney. (Attorney Registration No. 5535984.)

Calendar Date:March 7, 2022

Before:Garry, P.J., Clark, Aarons, Colangelo and McShan, JJ.

Sarah Ann Morrisson, Portland, Oregon, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

Per Curiam.
Sarah Ann Morrisson was admitted to practice by this Court in 2017 and lists a business address in the City of Rochester, Monroe County with the Office of Court Administration. Morrisson has applied to this Court, by affidavit sworn to September 21, 2021, for leave to resign from the New York bar for nondisciplinary reasons (see  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) opposes the application on the basis that Morrisson omitted three material responses in her submission and, therefore, her application to resign was not in the proper form prescribed by Rules for Attorney Disciplinary Matters (22 NYCRR) § 1240.22 (a) (1) (see  Rules for Attorney Disciplinary Matters [22 NYCRR] part 1240, appendix E).
In reply to AGC's opposition, however, Morrisson has submitted a supplemental affidavit, sworn to February 28, 2022, in which she corrects the irregularities in her prior submission. Accordingly, with AGC voicing no other substantive objection to her application, and having determined that Morrisson is now eligible to resign for nondisciplinary reasons, we grant the application and accept her resignation.
Garry, P.J., Clark, Aarons, Colangelo and McShan, JJ., concur.
ORDERED that Sarah Ann Morrisson's application for permission to resign is granted and her nondisciplinary resignation is accepted; and it is further
ORDERED that Sarah Ann Morrisson's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Sarah Ann Morrisson is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Morrisson is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold herself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Sarah Ann Morrisson shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to her.